FILED
                            NOT FOR PUBLICATION                             FEB 24 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10014

              Plaintiff - Appellant,             D.C. No. 2:09-cr-00438-JCM-RJJ

  v.
                                                 MEMORANDUM *
BRIAN K. JACKSON,

              Defendant - Appellee.



UNITED STATES OF AMERICA,                        No. 11-10015

              Plaintiff - Appellant,             D.C. No. 2:10-cr-00299-JCM-LRL

  v.

SHANNON PARSONS,

              Defendant - Appellee.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
UNITED STATES OF AMERICA,                 No. 11-10016

         Plaintiff - Appellant,           D.C. No. 2:08-cr-00332-JCM-
                                          GWF
 v.

WAYNE LAMARR GANAWAY,

         Defendant - Appellee.



UNITED STATES OF AMERICA,                 Nos. 11-10088
                                               11-10149
         Plaintiff - Appellant,           D.C. No. 2:10-cr-00316-JCM-
                                          GWF
 v.

SHARON HAMPTON,

         Defendant - Appellee.




              Appeal from the United States District Court
                       for the District of Nevada
               James C. Mahan, District Judge, Presiding




                                                                       11-10014
                                                                       11-10015
                                                                       11-10016

                                   2                         11-10088 & 11-10149
                           Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

      In these consolidated appeals, the United States appeals the district court’s

orders denying the Government’s request for criminal forfeiture money judgments

against Shannon Parsons, Wayne Lamarr Ganaway, and Sharon Hampton, and

reducing the criminal forfeiture money judgment against Brian K. Jackson. We

have jurisdiction under 28 U.S.C. § 1291.

      In light of our holding in United States v. Newman, 659 F.3d 1235 (9th Cir.

2011), we vacate the district court’s orders denying the imposition of criminal

forfeiture money judgments against Parsons, Ganaway, and Hampton , and the

district court’s order reducing Jackson’s criminal forfeiture money judgment, and

we remand.

      The Government’s motion to vacate and remand for further proceedings is

denied as moot.

      VACATED and REMANDED.




          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                                11-10014
                                                                                11-10015
                                                                                11-10016

                                          3                           11-10088 & 11-10149